DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in grounds of the new rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 21-22 and 30-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 21, the limitations “ a magnetic-dielectric layer formed over at least some of the plurality of conductive pillars…” is vague and indefinite. 
	Figures 1E and 1F of the applicant’s invention discloses wherein the portion of a magnetic-dielectric layer is removed from above the conductive pillar section to complete the final structure of the applicant invention. Since a magnetic-dielectric layer portion is removed from conductive pillar portion, the examiner is unclear on how a magnetic-dielectric layer is formed over at least some of the plurality of conductive magnetic-dielectric layer is formed over at least some of the plurality of conductive pillars? The examiner is focused on the final product and not the steps taken to make the final product in regards to claimed subject manner. Claims 2-12, 22, 30-38 are rejected under the same premises as either claim 1 or 21 in which they depend on.
Regarding claim 37, the limitations “ adhesion layer disposed on the top surface of each of the plurality of conductive pillars and limited portions of the dielectric film…” is vague and indefinite. How can one determine the adhesion layer limited portions of the dielectric film? What range of the adhesion layer that touching the dielectric film is considered a limited portion? Claim 38 is rejected under the same premises as claim 37 in which is depends on.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a magnetic-dielectric layer formed over at least some of the plurality of conductive pillars must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8, 21-22 and 36 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US 2015/0340338).
Regarding claim 1, Lee et al.  (figures 12-13 and para 0022-0046) discloses a plurality of conductive regions to provide electrical interconnects to the magnetic-dielectric-based inductor from one or more other devices (see figure 12 and para 0039-0044), a plurality of conductive pillars (110/110) (see figure 13) that are electrically coupled to and formed over at least some of the plurality of conductive regions (107/107) (see figure 13); and a magnetic-dielectric layer (111) (see para 0030 -0033 and figure 13) formed over at least some of the plurality of conductive regions and the plurality of conductive pillars, the magnetic-dielectric layer including; a plurality of dielectric-material layers (see para 0030-0033); and a plurality of magnetic-material layers, each of the plurality of magnetic-material layers being disposed between adjacent dielectric-material layers of the plurality of dielectric-material layers (see para 0030-0033).
Regarding claim 2, Lee et al. (para 0030) discloses wherein the magnetic-dielectric layer has a permeability greater than about 5.
Regarding claim 6, Lee et al. (para 0032) discloses a thickness of the magnetic-dielectric material layer is in a range of about 0.1 microns to about 10 microns.
Regarding claim 8, Lee et al. (para 0032) discloses wherein the plurality of magnetic-material layers comprises at least one material selected from materials including cobalt-iron and nickel-iron and their respective alloys.

claim 21, Lee et al.  (figures 12-13 and para 0022-0046) discloses a plurality of conductive pillars (110/110) (see figure 13); and a magnetic-dielectric layer (111) formed over at least some of the plurality of conductive pillars (110) (see figure 13), the magnetic-dielectric layer including: a plurality of dielectric-material layers (see para 0030-0033); and a plurality of magnetic-material layers, each of the plurality of magnetic-material layers being disposed between adjacent dielectric-material layers of the plurality of dielectric-material layers(see para 0030-0033).
Regarding claim 22, Lee et al. (para 0030) discloses wherein the magnetic-dielectric layers have a permeability greater than about 5.
Regarding claim 36, Lee et al. (figure 13) discloses a top surface of each of the plurality of conductive pillars remains uncovered by the magnetic-dielectric layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0340338) in view of Doris et al. (US 2018/0005740). 
Regarding claim 3, Lee et al. (figures 12-13 and para 0022-0046) discloses all the limitations as noted above but does not expressly wherein a thickness of each of the plurality of dielectric-material layers is in a range of about 1 nm to about 20 nm.
Doris et al. (para 0026 and claim 10) discloses wherein a thickness of each of the plurality of dielectric-material layers is in a range of about 1 nm to about 20 nm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a thickness of each of the plurality of dielectric-material layers is in a range of about 1 nm to about 20 nm as taught by Doris et al. to the inductive device of Lee et al. so as to allow for the inductive device to be more compact thereby saving more space on the printed circuit board while also reducing the amount of material being used which will save money in production cost.
Regarding claim 5, Lee et al. (figures 12-13 and para 0022-0046) discloses all the limitations as noted above but does not expressly wherein a thickness of each of the plurality of magnetic-material layers is in a range of about. 20 nm to about 50 nm.
Doris et al. (para 0023 and claim 10) discloses wherein a thickness of each of the plurality of magnetic-material layers is in a range of about. 20 nm to about 50 nm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a thickness of each of the plurality of magnetic-material layers is in a range of about. 20 nm to about 50 nm as taught by Doris et al. to the inductive device of Lee et al. so as to allow for the .



3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. (US 2015/0340338) in view of Webster (US 2001/0055819).
Regarding claim 4, Lee et al. (figures 12-13 and para 0022-0046) discloses all the limitations as noted above but does not expressly wherein a thickness of each of the plurality of magnetic-material layers is in a range of about 0.5 nm to about 5 nm.
Webster (para 0010) discloses wherein a thickness of each of the plurality of magnetic-material layers is in a range of about 0.5 nm to about 5 nm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a thickness of each of the plurality of magnetic-material layers is in a range of about 0.5 nm to about 5 nm as taught by Webster to the inductive device of Lee et al. so as to allow for the inductive device to be more compact thereby saving more space on the printed circuit board while also reducing the amount of material being used which will save money in production cost.

4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. (US 2015/0340338) in view of Fuji (US 2015/0077209).
claim 7, Lee et al. (figures 12-13 and para 0022-0046) discloses all the limitations as noted above but does not expressly wherein the plurality of dielectric-material layers comprises at least one material selected from materials including a silicon dioxide.
Fuji (para 0024 and para 0033) discloses wherein the plurality of dielectric-material layers comprises at least one material selected from materials including a silicon dioxide.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the plurality of dielectric-material layers comprises at least one material selected from materials including a silicon dioxide as taught by Fuji to the inductive device of Lee et al. so as to protect the inductive device from moisture and other atmospheric contaminants and also help reduce short circuiting.

5.	Claims 9-12 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over  Fuji (US 2015/0077209) in view of Rizzo et al. (US 2006/0186495).
Regarding claim 9, Lee et al. (figures 12-13 and para 0022-0046) discloses all the limitations as noted above but does not expressly wherein the plurality of magnetic-material layers each include islands of nanoparticles of one or more magnetic materials.
Rizzo et al. (para 0031-0032) discloses wherein the plurality of magnetic-material layers each include islands of nanoparticles of one or more magnetic materials.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the plurality 
Regarding claim 10, Rizzo et al. (para 0031-0032) discloses wherein the nanoparticles of the one or more magnetic materials are configured to exhibit a superparamagnetic behavior.
Regarding claim 11, Rizzo et al. (para 0031-0032) discloses wherein the nanoparticles of the one or more magnetic materials have reduced or no remanence and reduced or no coercivity.

Regarding claim 12, Rizzo et al. (para 0031-0032) discloses wherein the nanoparticles have diameters in a range of about 1 nm to about 10 nm.
Regarding claim 30, Lee et al. (figures 12-13 and para 0022-0046) discloses discloses all the limitations as noted above but does not expressly wherein the plurality of magnetic-material layers each include islands of nanoparticles of one or more magnetic materials.
Rizzo et al. (para 0031-0032) discloses wherein the plurality of magnetic-material layers each include islands of nanoparticles of one or more magnetic materials.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the plurality of magnetic-material layers each include islands of nanoparticles of one or more magnetic materials as taught by Rizzo et al. to the inductive device of Lee et al. so as to 
Regarding claim 31, Rizzo et al. (para 0031-0032) discloses wherein the nanoparticles of the one or more magnetic materials are configured to exhibit a superparamagnetic behavior.
Regarding claim 32, Rizzo et al. (para 0031-0032) discloses wherein the nanoparticles of the one or more magnetic materials have reduced or no remanence and reduced or no coercivity.
Regarding claim 33, Rizzo et al. (para 0031-0032) discloses wherein the nanoparticles have diameters in a range of about 1 nm to about 10 nm.
Regarding claim 34, Rizzo et al. (para 0029-0032 discloses wherein the nanoparticles are substantially spherical in shape and are substantially uniformly dispersed within the layer.
Regarding claim 35, Rizzo et al. (para 0032) discloses wherein the plurality of magnetic-material layers each do not form a continuous film.

Allowable Subject Matter
Claims 37-38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONALD HINSON/Primary Examiner, Art Unit 2837